DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-8 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Sampson US 20210094441 in view of DAMSAZ US 20200079354, Pabon US 20110057724, and YASUNORI US 20160016483.

Regarding Claim 1, Sampson teaches:
(Fig 18): 
a high voltage battery (Fig 18 #1805 High Voltage Battery); 
a first DCDC converter connected to the high voltage battery (Fig 18 # 1810 connected to 1805); 
a low voltage battery (Fig 18 #1815) configured to be charged from the high voltage battery via the first DCDC converter (Fig 2 I1 from 110 to 120 and Par 0196 “the high voltage battery system 1845 can provide power to the low voltage batteries 1815, 1820 via the DC-DC converter 1810”); 

a low voltage battery (Fig 18 #1820)  connected to a low voltage power supply circuit (Fig 18 1820 connected to 1850 circuit), the low voltage battery (Fig 18 1820 connected to 1815), and a load (Fig 18 1820 connected to load 1860 low voltage system); and 

Sampson does not explicitly teach:
wherein the a low voltage battery as noted above is a lead battery; and the low voltage battery as noted above is lithium battery
Damsaz teaches:
a low voltage lithium battery and a low voltage lithium battery (Fig 3 # 102, 104 Par 0037 “The low-voltage batteries 102, 104 may be any type suitable for providing low-voltage electricity for power the loads 32, e.g., lithium-ion, lead-acid, etc. For example, the first low-voltage battery 102 electrically coupled to the first bus 34 is a lead-acid battery, and the second low-voltage battery 104 electrically coupled to the second bus 38 is a lithium-ion battery.”)
Sampson to include wherein  a low voltage battery as noted above is a lead battery and the low voltage battery as noted above is lithium battery as taught by Damsaz for the purpose of providing any type of suitable voltages for low voltage  loads (Par 0037) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Sampson does not explicitly teach:
a second DCDC converter connected to the low voltage power supply circuit and disposed between the low voltage lead battery and the low voltage lithium battery; 
Damsaz teaches:
a second DCDC converter (Fig 3 # 100 DCDC2) connected to the low voltage power supply circuit and disposed between the low voltage lead battery and the low voltage lithium battery (Fig 3 #100 between 104 and 102 via 34, 38 and 98); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson to further include a second DCDC converter between the low voltage lead battery and the low voltage lithium battery taught by Damsaz for the purpose of providing any type of suitable voltages for low voltage loads (Par 0037)

Sampson does not explicitly teach:

Pabon teaches:
a bypass circuit (Fig 4 # 450B) connected to the low voltage power supply circuit (output of AC/DC 404 can be low voltage see Par 0055 “the controller 420 (in some embodiments via the voltage program 456) may enable a zero or low power mode of the power supply 400 by utilizing power saving features that may be used to disable or reduce operation of the AC/DC converter 404, some of these features are described in further detail in other sections. The controller 420 may also enable and disable bypass switches 450A-D to supply either high or low power at each port 442 of the power supply 400. Voltage tuning in conjunction with bypass power, and providing for power-saving features improves the overall power conservation of the power supply 400”) to bypass the second DCDC converter (Fig 4 # 408B); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson to include a bypass circuit taught by Pabon for the purpose of improving power to system. (Refer to Par 0055)

The combined teachings of Sampson in view of Damsaz and Pabon do not explicitly teach:
a control device configured to watch the low voltage lithium battery and control on/off of a switch unit provided in the bypass circuit.  
YASUNORI teaches:

 (Fig 10 #52 bypassing 53; Par 0195 “The control unit 54 controls ON/OFF of each of the switches 51 and 52, and the activation/deactivation of the DCDC converter 53, based on the respective SOCs of the storage batteries 42 and 43 indicated by the charge information”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Sampson in view of Damsaz and Pabon to include a control device configured to watch the battery and control on/off of a switch unit provided in the bypass circuit taught by YASUNORI for the purpose of efficiently charging batteries. (Refer to Par 0021-0023)

Regarding Claim 3, the combined teachings of Sampson in view of Damsaz and Pabon do not explicitly teach:
wherein the control device includes a switch control unit configured to control on/off of the switch unit based on a state of charge of the low voltage lithium battery.  
YASUNORI teaches:
wherein the control device includes a switch control unit configured to control on/off of the switch unit based on a state of charge of the battery. (Par 0199 “ON/OFF of each of the switches 51 and 52 controlled by the control unit 54, and the activation/deactivation of the DCDC converter 53, in correspondence with whether or not the SOC of the storage battery 42 is equal to or greater than a first reference value, and whether or not the SOC of the storage battery 43 is equal to or greater than a second reference value”)
 Sampson in view of Damsaz and Pabon to include wherein the control device includes a switch control unit configured to control on/off of the switch unit based on a state of charge of the battery taught by YASUNORI for the purpose of efficiently charging batteries. (Refer to Par 0021-0023)


Regarding Claim 4, the combined teachings of Sampson in view of Damsaz and Pabon do not explicitly teach:
wherein the switch control unit is configured to control on/off of the switch unit based on a charging voltage of the low voltage lead battery by the first DCDC converter.  
YASUNORI teaches:
wherein the switch control unit is configured to control on/off of the switch unit based on a charging voltage of the battery by the first DCDC converter.  (Par 0205 “the control unit 54 adjusts the voltage step-up range or the voltage step-down range for the DCDC converter 53 by adjusting the duty cycle of each of the plurality of switches that are repeatedly turned ON and OFF in the DCDC converter 53. The control unit 54 supplies electric power to the load 44 without supplying electric power to the storage battery 43 by, for example, substantially equalizing the voltage transformed by the DCDC converter 53 with the output voltage of the storage battery 43. As a result, the storage battery 43 is maintained in the state of having a large amount of remaining capacity”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Sampson in view of Damsaz and Pabon YASUNORI for the purpose of efficiently charging batteries. (Refer to Par 0021-0023)

Regarding Claim 5, the combined teachings of Sampson in view of Damsaz and Pabon do not explicitly teach:
wherein the control device includes a switch control unit configured to control on/off of the switch unit based on a voltage and a predetermined voltage range of the low voltage lithium battery.  
YASUNORI teaches:
wherein the control device includes a switch control unit configured to control on/off of the switch unit based on a voltage and a predetermined voltage range of the battery.   (Fig 16 #S61, S57)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teachings of Sampson in view of Damsaz and Pabon to include wherein the control device includes a switch control unit configured to control on/off of the switch unit based on a voltage and a predetermined voltage range of the battery taught by YASUNORI for the purpose of efficiently charging batteries. (Refer to Par 0021-0023)

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Sampson US 20210094441 in view of DAMSAZ US 20200079354, Pabon US 20110057724, and YASUNORI US 20160016483 and further in view of Akimasa US 20130106180.

Regarding Claim 2, The combined teachings of Sampson in view of Damsaz, Pabon and YASUNORI do not explicitly teach:
wherein a dark current flows in the bypass circuit. 
Akimasa teaches:
wherein a dark current flows in the bypass circuit. 
 (. Fig 1 # 27, 23 and 25; Par 0043 “if the ignition switch is in the OFF state (Yes in Step S25), the use of the vehicle is ended; therefore, control part 29 halts DC/DC converter 23, turns both first switch 17 and second switch 27 OFF (Step S27), and returns to the main routine. With these operations, although the connections of the power system interconnections are cut off, load 19 that consumes dark current is supplied with electric power from main power supply 13 via parasitic diode 21.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combined teachings of Sampson in view of Damsaz, Pabon and YASUNORI to include wherein a dark current flows in the bypass circuit taught by Akimasa for the purpose of handling issues if ignition is off. (Refer to Par 0043) 

Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over Sampson US 20210094441 in view of DAMSAZ US 20200079354 and Pabon US 20110057724.

Regarding Claim 6, Sampson teaches:
A DCDC converter device (Fig 18) comprising: 
a low voltage battery (Fig 18 #1815) charged from a high voltage battery via a first DCDC converter (Fig 18 # 1810) (Fig 2 I1 from 110 to 120 and Par 0196 “the high voltage battery system 1845 can provide power to the low voltage batteries 1815, 1820 via the DC-DC converter 1810”) and a low voltage battery (Fig 18 #1820) connected to a low voltage power supply circuit (Fig 18 1820 connected to 1850 circuit), the low voltage battery (Fig 18 1820 connected to 1815), and a load (Fig 18 1820 connected to load 1860 low voltage system);

Sampson does not explicitly teach:
wherein the a low voltage battery as noted above is a lead battery; and the low voltage battery as noted above is lithium battery
Damsaz teaches:
a low voltage lithium battery and a low voltage lithium battery (Fig 3 # 102, 104 Par 0037 “The low-voltage batteries 102, 104 may be any type suitable for providing low-voltage electricity for power the loads 32, e.g., lithium-ion, lead-acid, etc. For example, the first low-voltage battery 102 electrically coupled to the first bus 34 is a lead-acid battery, and the second low-voltage battery 104 electrically coupled to the second bus 38 is a lithium-ion battery.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson to include wherein  a low voltage battery as noted above is a lead battery and the low voltage battery as noted above is lithium battery as taught by Damsaz for the purpose of providing any type of suitable voltages for low voltage  loads (Par 0037) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Sampson does not explicitly teach:
a second DCDC converter disposed between a low voltage lead battery and a low voltage lithium battery.
Damsaz teaches:
a second DCDC converter (Fig 3 # 100 DCDC2) disposed between a low voltage lead battery and a low voltage lithium battery (Fig 3 #100 between 104 and 102 via 34, 38 and 98).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson to further include a second DCDC converter disposed between a low voltage lead battery and a low voltage lithium battery taught by Damsaz for the purpose of providing any type of suitable voltages for low voltage loads (Par 0037)

Sampson does not explicitly teach:
a bypass circuit connected to the low voltage power supply circuit to bypass the second DCDC converter;
Pabon teaches:
a bypass circuit (Fig 4 # 450B) connected to the low voltage power supply circuit (output of AC/DC 404 can be low voltage see Par 0055 “the controller 420 (in some embodiments via the voltage program 456) may enable a zero or low power mode of the power supply 400 by utilizing power saving features that may be used to disable or reduce operation of the AC/DC converter 404, some of these features are described in further detail in other sections. The controller 420 may also enable and disable bypass switches 450A-D to supply either high or low power at each port 442 of the power supply 400. Voltage tuning in conjunction with bypass power, and providing for power-saving features improves the overall power conservation of the power supply 400”) to bypass the second DCDC converter (Fig 4 # 408B); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson to include a bypass circuit taught by Pabon for the purpose of improving power to system. (Refer to Par 0055)

Sampson does not explicitly teach:
wherein the bypass circuit is provided with a switch unit which is controlled to turn on/off by a control device which is an external configuration.  
Pabon teaches:
wherein the bypass circuit is provided with a switch unit (Fig 4 #450B a switch) which is controlled to turn on/off by a control device which is an external configuration.  (Program to control external. Par 0050 “The controller 420 may also enable the corresponding bypass switch 450, via the voltage program 456, so that the high power load is properly serviced by the programmed high power of the AC/DC converter 404. The voltage program component 456 may be a function internal to controller 420 or may located external to the controller 420.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson to further include wherein the bypass circuit is provided with a switch unit which is controlled to turn on/off by a control device which is an Pabon for the purpose of improving power to system. (Refer to Par 0055)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Sampson US 20210094441 in view of DAMSAZ US 20200079354 and Pabon US 20110057724 and further in view of Akimasa US 20130106180.

Regarding Claim 7, The combined teachings of Sampson in view of Damsaz and Pabon do not explicitly teach:
wherein a dark current flows in the bypass circuit. 
Akimasa teaches:
wherein a dark current flows in the bypass circuit. 
 (. Fig 1 # 27, 23 and 25; Par 0043 “if the ignition switch is in the OFF state (Yes in Step S25), the use of the vehicle is ended; therefore, control part 29 halts DC/DC converter 23, turns both first switch 17 and second switch 27 OFF (Step S27), and returns to the main routine. With these operations, although the connections of the power system interconnections are cut off, load 19 that consumes dark current is supplied with electric power from main power supply 13 via parasitic diode 21.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combined teachings of Sampson in view of Damsaz and Pabon to include wherein a dark current flows in the bypass circuit taught by Akimasa for the purpose of handling issues if ignition is off. (Refer to Par 0043) 

8 rejected under 35 U.S.C. 103 as being unpatentable over Sampson US 20210094441 in view of DAMSAZ US 20200079354 and Pabon US 20110057724 and further in view of Le US 20150202985.

Regarding Claim 8, Sampson in view of Damsaz and Pabon do not explicitly teach:
turning on the switch unit of the DCDC converter device and performing constant voltage charging on a low voltage lithium battery. 
Le teaches:
turning on the switch unit of the DCDC converter device and performing constant voltage charging on a low voltage battery. (Charging at 13.3 volts constant voltage when switch on. Par 0168 “the converter switch 416 may select the bypass path 418 when a battery 30 or 32 is charging. For example, because the bus voltage (e.g., 13.3 volts) may be greater than the voltage of a LTO/LMO battery 32” Par 0214 “a constant voltage (e.g., 13.3 volts) and the lead-acid battery 30 is disconnected via the first DC/DC converter 412. To charge the LTO/LMO battery 32, the second DC/DC converter 414 may set the voltage (e.g., step down the bus voltage (e.g., 13.3 volts) to the second battery voltage” and Par 0218 “the second DC/DC converter 414 steps up the bus voltage to charge the second battery 32”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sampson in view of Damsaz and Pabon to include turning on the switch unit of the DCDC converter device and performing constant voltage charging on a low voltage battery taught by Le to improve the power storage and power distribution efficiency. (Refer to Par 0004)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa US 20020140397 high and two low voltage batteries, 
Kadoya US 20050029890 high and two low voltage batteries, 
Pott US 7419020 DC convertor with bypass switch, 
Kusch US 2012011269 high and two low voltage batteries, 
Wanke US 20120261982 high and two low voltage batteries, 
Linehan US 20190210473 high and two low voltage batteries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859